
	
		I
		111th CONGRESS
		1st Session
		H. R. 1543
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Dingell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on bonuses received from companies receiving TARP funds.
	
	
		1.Tax on bonuses received from
			 companies receiving TARP funds
			(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					VIIIBonuses
				received from companies receiving TARP funds
						
							Sec. 59C. Bonuses received from companies receiving TARP
				  funds.
						
						59C.Bonuses
				received from companies receiving TARP funds
							(a)In
				generalIn the case of an
				employee or former employee of a TARP recipient, there is hereby imposed (in
				addition to any other tax imposed by this subtitle) a tax on any bonus received
				by the taxpayer during the taxable year from such TARP recipient equal to 95
				percent of amount of such bonus.
							(b)TARP
				recipientFor purposes of this section—
								(1)In
				generalThe term TARP
				recipient means any person who receives funds under title I of the
				Emergency Economic Stabilization Act of 2008.
								(2)Period of
				treatmentA person shall be treated as a TARP recipient during
				the period beginning on the date that such person first receives the funds
				referred to in paragraph (1) and ending on the date that all such funds have
				been repaid to the Federal Government.
								(c)Special
				rules
								(1)Reimbursement of
				tax treated as a bonusAny reimbursement by a TARP recipient of
				the tax imposed under this section shall be treated in the same manner as the
				payment of a bonus to the taxpayer liable for such tax.
								(2)Exclusion from
				gross incomeAny bonus with respect to which tax is imposed under
				subsection (a) shall not be includible in the gross income of the
				taxpayer.
								(d)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as may be
				necessary or appropriate to carry out the purposes of this
				section.
							.
			(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 of
			 such Code is amended by adding at the end the following new item:
				
					
						Part VIII—Bonuses received from companies receiving TARP
				funds
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to bonuses
			 paid before, on, or after the date of the enactment of this Act.
			
